357 P.2d 69 (1960)
Willie Bernard JOHNSON, Plaintiff in Error,
v.
PEOPLE of the State of Colorado, Defendant in Error.
No. 19291.
Supreme Court of Colorado, En Banc.
November 28, 1960.
*70 Irving P. Andrews, Harold L. Meadoff, Denver, for plaintiff in error.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., J. F. Brauer, Asst. Atty. Gen., for defendant in error.
MOORE, Justice.
Plaintiff in error, to whom we will refer as defendant, was convicted in the trial court on the second and third counts of an information which charged conspiracy to commit an assault as defined by C.R.S.1953, 40-2-34; and assault with intent to rob. Two other men were accused with the defendant. One was acquitted and the other died in prison during the pendency of this action.
On the second count of the information defendant was sentenced to serve a term of not less than nine nor more than ten years in prison; and on the third count a term of not less than thirteen nor more than fourteen years; the sentences to run concurrently. Judgment was entered April 23, 1959, and writ of error issued here on November 19, 1959,more than six months after entry of final judgment by the trial court.
The Attorney General asks dismissal of the writ of error in this court on the ground that the writ was issued more than six months after the entry of the final judgment in the trial court. For the reasons set forth in Johnson v. People, 140 Colo. 256, 344 P.2d 181, the writ of error must be dismissed. While we base this disposition of the action solely on the ground of failure to comply with the rule, and for that reason do not discuss the assignments of error urged in the briefs, we have, nevertheless, examined the record and find no prejudicial error therein which would justify a reversal had the writ of error issued in apt time.
The writ of error is dismissed.